Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-40 have been considered but are moot.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steenburg (4,872,692).
Regarding claim 35, Steenburg discloses a release actuator of engaging a stability leg with a seat base of an infant car seat, the release actuator comprising: a locking portion 50 engageable with the stability leg 76, wherein the locking portion is engageable (at 108) with the stability leg when the stability leg is in a storage mode (see figure 4); and Page 8 of 19WIA0006US2a handle portion 58 connected to the locking portion and movably disposed on the seat base, the handle portion being adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg in view of Kain (5,385,387).
Regarding claim 36, Kain discloses wherein the release actuator 115 further comprises a hook portion 103 disposed on the handle portion and slidably assembled with a slotted structure 92 of the seat base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Johnson, Jr. and use a hook and slotted attachment handle in the invention of Steenburg because it is simple, efficient and cost effective.
Regarding claim 38, Steenburg discloses a second resilient component 80 disposed between the locking portion and the seat base.
However, Steenburg fails to disclose the release actuator further comprises a first resilient component disposed between the handle portion and the seat base.
Kain discloses the release actuator further comprises a first resilient component 109 disposed between the handle portion 115 and the seat base. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kain and use a first resilient component between the handle and base in the invention of Steenburg for the purpose of allowing the actuator to be still functional in the event one of spring fails.
Regarding claim 40, Steenburg discloses the locking portion has a sunken structure (structure that connects with 50) adapted to be applied by an external force for disengaging the locking portion from the stability leg.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenburg in view of Chen (8,226,164).
Regarding claim 37, Chen discloses the handle portion 28 comprises a first connection segment 36, the locking portion 16 comprises a second connection segment (pins in the slot 38), the first connection segment is slidably connected to the second connection segment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chen and use a slot and pin connection in the invention of Steenburg because it prevents the handle and lock from being damaged thus making it more efficient.
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Steenburg. However, Steenburg fails to disclose a contacting portion protruding from the rotary member, the contacting portion being assembled with the seat base to constrain rotation of the stability leg relative to the seat base when the stability leg is in an operation mode, and the contacting portion being separable from the support frame when the stability leg is rotated into a storage mode as claimed in claim 1, and a first foot housing disposed on a bottom of the lower leg tube, the first food housing including a first indication mark; a second foot housing connected with the first foot housing; and a second indication mark disposed inside the second foot housing, the second indication mark being movable to selectively expose the first indication mark as claimed in claim 22. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636